Citation Nr: 1720127	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-32 855	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right ankle disability.



ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel








INTRODUCTION

The Veteran served on active duty from December 1995 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal was previously remanded for further development in March 2015 and September 2016.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
 

REMAND

The Veteran contends that he has a left shoulder disability secondary to his service-connected right ankle disability.  

In a March 2015 remand, the Board directed further development for the Veteran's contention that he had a left shoulder disability that was due to or aggravated by a service-connected right ankle disability.  Specifically, the Board noted the Veteran's report that he injured his left shoulder in a November 2008 motorcycle accident after his right ankle locked up on him and prevented him from pressing the brake pedal.  

In a June 2015 VA examination report, the examiner opined that it was less likely than not that the Veteran sustained a left shoulder injury from the November 2008 motorcycle accident.  The VA examiner noted that the Veteran's "onset of left shoulder symptoms [began] prior to [the] Motorcycle accident in 2008."  The Board does not dispute this conclusion since the Veteran's treatment record confirms left shoulder treatment prior to the November 2008 motorcycle accident.  However, with respect to aggravation of a pre-existing left shoulder injury, the VA examiner stated that the Veteran's "service record does not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of [V]eteran's left shoulder that occurred at time of motor cycle collision."  

In a September 2016 Board remand, the Board took note of a January 2009 letter in which the Veteran discussed an alternative explanation for his left shoulder injury not addressed in the June 2015 VA examination.  In the January 2009 statement, the Veteran described a December 2007 incident in which he was carrying firewood when his service-connected right ankle locked up on him.  The Veteran alleges that his locked-up ankle caused him to fall on his left shoulder and injure it.  The Board instructed the VA examiner to provide an additional opinion as to whether this December 2007 fall could have caused or aggravated the Veteran's left shoulder injury.  

In November 2016, the VA examiner opined that the Veteran's left shoulder injury was less likely than not caused by or aggravated by the December 2007 fall.  The Board does not dispute this finding, as it has a well-supported rationale.  However, the VA examiner alternatively opined that the Veteran "sustained high energy injuries in 2008 after a [motor vehicle collision].  This mechanism [is] a more likely inciting agent" for the Veteran's left shoulder injury.

The Board observes that the June 2015 and November 2016 VA opinions were authored by the same VA examiner.  Comparing the June 2015 and November 2016 VA examiner opinions, the Board finds them to appear to conflict with each other regarding whether the November 2008 motorcycle accident caused or aggravated his left shoulder disability.  As the VA examiner did not provide an explanation from the apparent inconsistency, the Board requires clarification from the VA examiner as to whether the November 2008 motorcycle accident at least as likely as not caused or aggravated the Veteran's left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who performed the June 2015 and November 2016 VA examinations.  If the examiner who provided the June 2015 and November 2016 opinions is not available, or he feels that another examination is necessary, then schedule the Veteran for a VA examination with an examiner who has the requisite expertise to offer the requested opinions.  

After review of the prior reports and review of the claims file, the examiner should provide a medical opinion clarifying whether the Veteran has a current left shoulder disability that is (a) caused by or (b) aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected right ankle disability.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

Please explain why or why not.  If the examiner finds that the left shoulder was aggravated by the service-connected right ankle disability, the examiner must identify the baseline level of the left shoulder that existed before aggravation by the service-connected right ankle disability occurred.

Specifically, the examiner must address the apparent inconsistency between the June 2015 (The service record does not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of [the] [V]eteran's left shoulder that occurred at time of motorcycle collision, such as shoulder joint complex fracture, tendon/labral tear, or shoulder dislocation.  In the absence of such findings aggravation to a pre-existing condition is less likely than not.) and November 2016 (Moreover, [the] [V]eteran sustained high energy injuries in 2008 after a MVC.  This mechanism is a more likely inciting agent.) VA opinions and clarify whether a left shoulder disability was caused or aggravated by a November 2008 motorcycle accident.  

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

